LAED -247-1stSA (2/19)   Case 2:07-cr-00224-SSV-ALC Document 103 Filed 05/26/20 Page 1 of 5
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                        *     CRIMINAL DOCKET
           VERSUS                                                CASE NO. 07-224
           David Turner                                    *     USM NO. 29438-034

           Date of Previous Judgment: 5/15/19                    Defendant’s Attorney: Jessica Mullaly


                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ‫ ܆‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:

            ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment of
                  57 months
                  _______________________               36 months
                                          is reduced to ____________________________.
            ‫ ܆‬DEFERRED pending supplemental briefing and/or a hearing.
            ‫ ܆‬DENIED after complete review of the motion on the merits.
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: N/A             Amended Statutory Minimum: N/A
          Prior Guideline Range:   47 to 57 months Amended Guideline Range: 30 to 36 months
          Prior Sentence: 57 Months                Amended Sentence: 36 Months
          Prior Supervised Release: N/A            Amended Supervised Release: N/A

            Comments (if applicable):
            See attached Order and Reasons.




                                                                            5/15/19 shall remain in effect. The
         Except as provided above, all provisions of the judgment dated _________
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         5-26-2020                                   __________________________________________
         ORDER DATE                                  UNITED STATES DISTRICT JUDGE
      Case 2:07-cr-00224-SSV-ALC Document 103 Filed 05/26/20 Page 2 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 07-224

    DAVID TURNER                                          SECTION “R” (5)



                         ORDER AND REASONS


       Before the Court is defendant David Turner’s motion to reduce his

sentence pursuant to the First Step Act. 1 The motion is unopposed.2 Because

defendant’s statutory minimum is lower than it was at the time of sentencing,

the Court grants the motion.

       In 2007, this Court sentenced Turner to ten years’ imprisonment for

possession with intent to distribute five grams or more of cocaine base.3

Defendant had previously been sentenced to three years’ imprisonment by a

Louisiana state court for possession of cocaine.4 Because Turner had a prior

conviction, he was subject to a statutory minimum of ten years’

imprisonment and a statutory maximum of life imprisonment. See 21 U.S.C.



1      R. Doc. 101.
2      R. Doc. 102 at 1 (sealed).
3      See R. Doc. 42.
4      R. Doc. 19.
     Case 2:07-cr-00224-SSV-ALC Document 103 Filed 05/26/20 Page 3 of 5



§ 841(b)(1)(B).   And because defendant’s statutory maximum was life

imprisonment, he was convicted of a Class A felony.             See 18 U.S.C.

§ 3559(a)(1) (classifying offense subject to a maximum penalty of life

imprisonment as a Class A felony). Defendant’s sentence also included eight

years’ supervised release.5 Defendant began his supervised release on July

12, 2016. 6

      On June 29, 2017, defendant was named in an indictment for

conspiracy to distribute and possess five kilograms of cocaine. 7 This Court

therefore revoked defendant’s supervised release, and sentenced him to fifty-

seven months’ imprisonment.8 Because defendant’s underlying conviction

was a Class A felony, he was subject to a guideline range of forty-seven to

fifty-seven months’ imprisonment, with a statutory maximum of sixty

months’ imprisonment. See USSG § 7B1.4 (revocation table); 18 U.S.C.

§ 3583(e)(3) (stating that on revocation for a Class A felony, a defendant shall

not serve more than five years in prison).




5     See R. Doc. 42 at 3.
6     See R. Doc. 96 at 1.
7     See id. Defendant was separately sentenced to sixty months’
imprisonment for this offense, running consecutively with his sentence of
imprisonment for revocation of his supervised release. See Case. No. 17-CR-
55, R. Doc. 285.
8     R. Doc. 99.
                                    2
     Case 2:07-cr-00224-SSV-ALC Document 103 Filed 05/26/20 Page 4 of 5



      Defendant has moved under the First Step Act to reduce the sentence

imposed by this Court’s revocation of his supervised release. Court have held

that the First Step Act’s provisions apply to revocations of supervised release.

See United States v. Venable, 943 F.3d 187, 192-94 (4th Cir. 2019); United

States v. Woods, 949 F.3d 934, 937 (6th Cir. 2020).

      Here, defendant was originally sentenced to a Class A felony, as his

statutory maximum was life in prison. See 18 U.S.C. § 3559(a)(1). But the

First Step Act makes certain portions of the Fair Sentencing Act retroactive.

See Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). In particular,

it increased the quantity of crack cocaine that triggered mandatory minimum

penalties and eliminated the statutory mandatory minimum sentence for

simple possession of crack cocaine. See Pub. L. No. 111-220 §§ 2-3, 124 Stat.

2372, 2372 (2010). Under the Fair Sentencing Act, defendant would not have

been subject to a statutory maximum of life imprisonment, but rather thirty

years in prison. See 18 U.S.C. § 841(b)(1)(C) (stating that for a conviction for

possession of a controlled substance in Schedule II with a prior conviction,

the maximum penalty is thirty years’ imprisonment). Offenses with a

maximum sentence of 25 years’ imprisonment or more, but less than life in

prison, are classified as Class B felonies. See 18 U.S.C. § 3559(a)(2). And

because the underlying offense would be a Class B offense, rather than a


                                       3
     Case 2:07-cr-00224-SSV-ALC Document 103 Filed 05/26/20 Page 5 of 5



Class A offense, defendant’s guideline range would have been 30-37 months’

imprisonment, see USSG § 7B1.4, and his statutory maximum would have

been 36 months’ imprisonment. See 18 U.S.C. § 3583(e)(3).

      Because defendant’s revised statutory maximum would have been

thirty-six months’ imprisonment, as opposed to the fifty-seven months’

imprisonment he was otherwise subject to, the Court finds that a reduction

in defendant’s sentence is appropriate in this case.            Therefore, in

consideration of the advisory guidelines and the factors set forth in 18 U.S.C.

§ 3553(a), the Court imposes a sentence of thirty-six months.

      For the foregoing reasons, defendant’s motion for a reduction in his

sentence pursuant to the First Step Act is GRANTED.




          New Orleans, Louisiana, this _____
                                        26th day of May, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      4
